     WO

 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8                                            )    No. CR-18-00464-PHX-SPL
      United States of America,
 9                                            )
                                              )
                       Plaintiff,             )    ORDER
10                                            )
      vs.
11                                            )
                                              )
      Carl Allen Ferrer,                      )
12                                            )
13                     Defendant.             )
                                              )
14                                            )

15          Before the Court is the Government’s Amended Joint Motion to Temporarily
16   Continue Ancillary Proceedings (Doc. 62) and Movant April Ferrer’s First Motion to
17   Continue Ancillary Hearing (Doc. 63). Having considered the Movants’ requests along
18   with the arguments set forth in the Second Joint Motion to Continue Ancillary Hearing
19   (Doc. 59),
20          IT IS ORDERED that the Amended Joint Motion to Temporarily Continue
21   Ancillary Proceedings (Doc. 62) is granted. The hearing on the pending Petitions for
22   Determination of Third Party Interest in Property Subject to Forfeiture (Docs. 29, 30, 31,
23   32, 33, 34, 35, 36, 37, 38, 39, 40, 41) presently set for January 25, 2019 at 9:30 a.m. is
24   vacated and reset for June 21, 2019 at 9:30 a.m. in Courtroom 501, 401 West
25   Washington Street, Phoenix, AZ 85003; and
26          IT IS FURTHER ORDERED that Movant April Ferrer’s First Motion to Continue
27   Ancillary Hearing (Doc. 63) is granted. The hearing on April Ferrer’s pending Verified
28   Petition for Determination of Third Party Interest in Property Subject to Forfeiture (Doc.
 1   58) presently set for January 25, 2019 at 9:30 a.m. is vacated and reset for June 21, 2019
 2   at 9:30 a.m. in Courtroom 501, 401 West Washington Street, Phoenix, AZ 85003.
 3         Dated this 24th day of January, 2019.
 4
 5
                                                     Honorable Steven P. Logan
 6                                                   United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
